Citation Nr: 0216272	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to a compensable evaluation for bilateral 
hearing loss.

2. Entitlement to an increased evaluation for left thyroid 
lobectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2002, the veteran testified at 
a hearing before the undersigned Member of the Board.  At 
that hearing, the veteran testified about the development of 
right thyroid nodules.  While his reason for doing so is 
unclear, he may have been seeking to raise a claim of 
entitlement to service connection for a right thyroid 
disorder; thus, the matter is referred to the RO for 
appropriate clarification and consideration.  In addition, at 
his hearing, the veteran expressly raised a claim of 
entitlement to service connection for tinnitus.  However, in 
that regard, the Board observes that, in an unappealed August 
1993 decision, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  Thus, the 
matter of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus is referred to the RO for appropriate 
development and consideration.  See 38 C.F.R. § 3.156 (2001).


FINDINGS OF FACT

1. A VA audiological examination in August 2001 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 
Hertz that averaged 55 decibels in the veteran's service-
connected left ear with a speech recognition of 84 
percent, corresponding to Level II hearing.  Pure tone 
thresholds averaged 45 decibels in the veteran's service-
connected right ear with speech recognition of 88 percent, 
corresponding to Level II hearing.

2. The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected left 
thyroid lobectomy is manifested by no more than subjective 
complaints of fatigability, without evidence of 
constipation or mental sluggishness or the need for 
continuous medication.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.102, 3.385, 4.85-4.87, Diagnostic Code 6100 (1998), 
effective prior to June 10, 1999; 38 C.F.R. § 4.85-4.87, 
Diagnostic Code 6100 (2001), effective June 10, 1999; 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2. The schedular criteria for a rating in excess of 10 
percent for a left thyroid lobectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7903 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a November 1986 rating decision, the RO granted service 
connection for bilateral hearing loss and awarded a 
noncompensable disability evaluation.  It also granted 
service connection for a left thyroid lobectomy, awarding a 
10 percent disability evaluation.  In an August 1993 
decision, the RO confirmed and continued the noncompensble 
evaluation for bilateral hearing loss and, in a February 1997 
determination, it confirmed and continued the previously 
assigned 10 percent evaluation for the left thyroid 
lobectomy.

In March and May 2001, the RO received the veteran's claims 
for increased ratings for his service-connected bilateral 
hearing loss and left thyroid lobectomy.  Associated with the 
claims file are VA and non-VA medical records and examination 
reports, dated from June 2000 to June 2002.

VA outpatient records, dated from June 2000 to June 2001, 
reflect the veteran's history of thyroid nodules and status 
post excision of the left thyroid lobe, and his complaints of 
partial ringing in his ears.  In February 2001, the veteran 
underwent an outpatient Agent Orange registry examination.  
The record indicates that a review of systems was positive 
for "GO" (Graves' ophthalmopathy) that was mild.  Another 
record entry that month includes the veteran's complaints of 
anxiety and stress.  The records are otherwise not referable 
to complaints of, or treatment for, bilateral hearing loss or 
the left thyroid lobectomy.

Private medical records, dated from January to March 2001, 
document that laboratory tests results dated in January 
showed that Thyroxine (T4) levels were 10.5 mcg/dL (normal 
was 4.5-12.0) and T3 Uptake was 27 (normal was 24-39).  A 
March 2001 ultrasound of the veteran's thyroid indicated that 
the left lobe was surgically removed and there were two small 
nodules present in the right lobe, with the largest measuring 
5 millimeters (mm) in diameter.  The veteran underwent a 
thyroid scan that day due to the thyroid nodules found on the 
ultrasound examination.  That report indicates results were 
not resolved in the (scan) study.  Radiotracer uptake was 
comparable to that of the remainder of the gland, with no 
evidence of hot or cold nodules seen.  It was noted that the 
left lobe of the thyroid gland was removed and the two small 
thyroid nodules identified on ultrasound could not be 
identified on the Technetium thyroid scan.  It was also noted 
that the small nodules were apparently isointense.

In August 2001, the veteran underwent a VA examination for 
thyroid and parathyroid diseases.  According to the 
examination report, the veteran's records were reviewed.  It 
was noted that he had had an enlarged left node with nodules 
and had surgery in 1981, at which time pathology was benign.  
He had been slightly hoarse since then.  The veteran said 
that recently his ear, nose, and throat (ENT) doctor had 
palpated the thyroid, thought he found some small nodules on 
it, and referred him for evaluation.  In March 2001, he had 
an ultrasound examination that showed two small nodules, 5 mm 
or less, in the right lobe.  A follow-up thyroid scan showed 
no evidence of hot or cold nodules, and it was noted that the 
thyroid function profile was normal.  There was no 
fatigability, and mental assessment was normal.  There were 
no symptoms due to pressure on the larynx or esophagus.  
There was no hot or cold intolerance, no constipation, and no 
weight gain or loss.  The veteran reported that he had gained 
a little bit of weight lately, but not extensive, and weighed 
approximately 250 pounds.  

On examination, the right lobe of the veteran's thyroid was 
normal in size and consistency.  No nodules were palpated.  
There was surgical absence of the left lobe of the thyroid.  
Blood pressure was 152/88 and pulse was 80.  There were no 
iron or vision abnormalities.  Muscle strength was good.  
There was no tremor, no myxedema and no other residuals of 
thyroid disease.  The pertinent diagnosis was status post 
left thyroidectomy for benign adenomas, possible small 
adenomas of the right lobe.  Laboratory test results showed 
that T3 Uptake was 27 percent (reference range was 24-39 
percent) and T4 total was 8.3 ug/dL (reference range was 4.7-
11.4 ug/dL).

Also in August 2001, the veteran underwent VA audiological 
examination.  According to the examination report, the 
veteran reported difficulty hearing conversation and said 
that his ears were equal.  He denied medical treatment for 
his ears, and said he had worn hearing aids for eight years.  
He described bilateral, constant tinnitus in high frequency 
tones that he felt interfered with communications.  A 
complete audiological evaluation was performed, included 
tympanometry, that revealed normal middle ear function, 
bilaterally.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
55
55
60
LEFT
-
20
60
70
70

Speech recognition on the Maryland CNC world list was 88 
percent in the veteran's right ear and 84 percent in his left 
ear.  The VA examiner diagnosed moderately severe high 
frequency sensorineural hearing loss in the right ear, and 
moderate to severe high frequency sensorineural hearing loss 
in the left ear.  

In a June 2002 written statement, R.C.M., M.D., an ear, nose, 
and throat specialist, said that the veteran had been seen in 
his office in the past for trouble hearing, and found to have 
high frequency hearing loss.

In his written statements, and his oral testimony at his June 
2002 Board hearing, the veteran stated that he had difficulty 
hearing conversational speech due to his service-connected 
bilateral hearing loss and high frequency noise in both ears.  
He testified that his bilateral hearing disability affected 
his ability to work, and that sometimes it was difficult for 
him to hear warnings of dangerous situations.  He believed 
there was "slight loss" in hearing since his August 2001 VA 
examination.  In response to a question regarding whether he 
had equal hearing loss in both ears, he indicated that he 
turned his right ear to the sound.  Further, as to his 
thyroid disability, the veteran reported that three nodules 
were discovered on his remaining thyroid gland.  He indicated 
that he sometimes experienced extreme sluggishness or 
fatigue.  While he initially took prescribed medication after 
his thyroid gland was removed, the veteran said follow-up 
tests showed that medication was no longer warranted.  
According to the veteran, Dr. M. had said that recent test 
results were borderline.  The veteran said that since one 
portion of the thyroid gland was removed, he believed the 
remaining tissue had deteriorated.  



II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested increased ratings for bilateral 
hearing loss and left thyroid lobectomy.  Before addressing 
these issues, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in August 2001 fulfill 
these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a 
September 2002 letter, the Board advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  Neither the veteran nor his 
representative responded to the Board's letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in August 
2001 that are described above satisfied this obligation.  
Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for increased ratings for bilateral 
hearing loss and left thyroid lobectomy.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2002), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no- 
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is for or against the claim, or 
is evenly balanced.

1.  Bilateral Hearing Loss

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The veteran's claim for an increased rating for 
his service-connected bilateral hearing loss was received at 
the RO in March 2001.  The Board notes that the RO evaluated 
the veteran's claim under the new regulations in making its 
rating decision dated in January 2002.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2000 Hertz.  The evidence of record 
indicates that the veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
4.87, Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 
38 C.F.R. §§ 4.85- 4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of a the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the August 2001 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 45 decibels with speech recognition of 88 
percent, and an average of 55 decibels with speech 
recognition of 84 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level II and his left ear is also at Level II, corresponding 
to the noncompensable percent disability evaluation which is 
currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA examination reflect that level of 
disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear softly spoken conversation, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, including the testimony presented by the 
veteran at the hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter of an 
increased rating for the service-connected bilateral hearing 
loss.  The preponderance of the evidence is clearly against 
the claim.  38 U.S.C.A. § 5107.

2.  Left Thyroid Lobectomy

The veteran's service-connected left thyroid lobectomy was 
awarded a 10 percent rating effective from October 1, 1986, 
under 38 C.F.R. § 4.119, DCs 7915-7903 (1995).  Diagnostic 
Code 7915 provided that benign new growths of any specified 
part of the endocrine system were to be rated based on 
interference with endocrine functions using any applicable 
endocrine analogy.

At the time of the 1986 rating decision, DC 7903, which 
evaluated hypothyroidism, provided a 10 percent disability 
evaluation for moderate hypothyroidism with fatigability.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  A 30 percent 
disability evaluation required moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, and decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  A 60 percent 
disability evaluation required severe hypothyroidism, with 
symptoms indicative of "pronounced" hypothyroidism but 
somewhat less marked, and decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  
Pronounced hypothyroidism with a long history and slow pulse, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes warranted a 100 percent disability 
evaluation.  When continuous medication was required for 
control of hypothyroidism, a minimum evaluation of 10 percent 
was for assignment.  38 C.F.R. § 4.119, DC 7903 (1995).

Thereafter, substantive changes were made to the schedular 
criteria for diseases of the endocrine system.  The criteria 
for evaluation of the endocrine system were amended, 
effective June 6, 1996.  See 61 Fed. Reg. 20,446 (May 7, 
1996). 

Under the regulations currently in effect, a 10 percent 
rating is warranted for hypothyroidism manifested by 
fatigability or continuous medication required for control of 
symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2002).  A 
30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  A 60 percent 
evaluation requires muscular weakness, mental disturbance, 
and weight gain.  A 100 percent rating is warranted for cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia, and sleepiness.  Id. 

In this case, a review of the probative and competent 
objective medical evidence of record demonstrates that, 
although he has had a lobe of his thyroid surgically removed, 
the veteran has been euthyroid, that is, has a normally 
functioning thyroid without need for medication.  In August 
2001, a VA examiner found no fatigability, constipation, or 
mental sluggishness, and reported that thyroid function tests 
were normal.  All pertinent laboratory findings have been 
negative and there is no clinical evidence that 
hypothyroidism has resulted in any disability.

The Board has carefully considered the veteran's contentions 
in this matter, including his testimony regarding 
fatigability, which he attributes to his service-connected 
left thyroid lobectomy.  Nevertheless, the objective evidence 
is at the crux of the matter, and it provides no appropriate 
basis for granting compensation at a higher level for left 
thyroid lobectomy than that currently assigned.

Further, having carefully reviewed the entire record in this 
case, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue 
regarding the matter of an increased rating for the service-
connected left thyroid lobectomy.  Accordingly, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for left thyroid lobectomy 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

